DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho, US Pub. No. 2021/0035514.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Cho teaches a display device (fig. 1) comprising: a display panel (fig. 1, display panel 100) comprising a first display area and a second display area (fig. 2, first display area A1, second display area A2), each of the first display area and the second display area including a plurality of pixels, and a pixel of the plurality of pixels being connected to a corresponding data line of a plurality of data lines and corresponding scan lines of a plurality of scan lines (figs. 1-4A, pixel area PA, [0078]); a data driving circuit which drives the plurality of data lines (fig. 1, data driver 500); a scan driving circuit which drives the plurality of scan lines (fig. 1, gate driver 300); and a driving controller which controls the data driving circuit and the scan driving circuit (fig. 1, driving controller 200) such that, the first display area is driven at a first driving frequency ([0158], first driving frequency 120Hz), and the second display area is driven at a second driving frequency lower than the first driving frequency during a multi-frequency mode ([0158], second driving frequency 60Hz), wherein the driving controller receives an image signal (fig. 1, driving controller 200, IMG) and provides to the data driving circuit an image data signal (fig. 1, driving controller 200, DATA) obtained by compensating for a gamma level of the image signal corresponding to the second display area during the multi- frequency mode ([0131]).
Regarding claim 10, Cho teaches a display device (fig. 1) comprising: a display panel (fig. 1, display  panel 100) comprising a first display area and a second display area (fig. 2, display area A1 and A2), each of the first display area and the second display area including a plurality of pixels, and a pixel of the plurality of pixels being connected to a corresponding data line of a plurality of data lines and corresponding scan lines of a plurality of scan lines (figs. 1-4A); a data driving circuit which drives the plurality of data lines (fig. 1, data driver 500); a scan driving circuit which drives the plurality of scan lines (fig. 1, gate driver 300); and a driving controller which controls the data driving circuit and the scan driving circuit (fig. 1, driving controller 200) such that the first display area is driven at a first driving frequency ([0158], first driving frequency 120Hz), and the second display area is driven at a second driving frequency lower than the first driving frequency during a multi-frequency mode ([0158], second driving frequency 60Hz), wherein the driving controller receives an image signal and provides to the data driving circuit an image data signal obtained by compensating for the image signal to the data driving circuit as a compensation value corresponding to a difference value between the first driving frequency of the first display area and the second driving frequency of the second display area during the multi-frequency mode ([0131]).

Allowable Subject Matter
Claims 2-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “a frequency mode determination part which determines an operation mode based on the image signal and a control signal and output a mode signal; and a signal generation part which receives the image signal and the control signal and outputs the image data signal, a data control signal, and a scan control signal corresponding to the mode signal.”
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests calculating a difference value between the first driving frequency and the second driving frequency and comparing it to a reference value, and outputting an image data signal by compensating for an image signal of the second display area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622